Plaintiffs sued to recover damages for injuries received by the minor in a collision between a car driven by the minor and a truck operated by defendants' driver in the course of the employer's business. The accident happened about 5:45 in the morning of March 25, 1932, at the intersection of Allegheny Avenue and Broad Street in the City of Philadelphia. The action was tried by Honorable EDWIN O. LEWIS without a jury, under the Act of 1874, P. L. 109. The minor plaintiff was driving west on Allegheny Avenue and defendants' truck was coming south on Broad Street. The lower court found defendants' driver guilty of negligence, absolved the minor of contributory negligence, and awarded damages in favor of both the minor and his parents. Defendants appealed.
The sole question before us is whether or not the court erred in determining the minor was not guilty of contributory negligence. We have read the evidence in connection with the various exhibits and find it ample to sustain the court's conclusion exonerating the minor from negligence. As that finding has the weight and effect of a jury's verdict (Armstrong Co. Y. Rearic, 315 Pa. 133), it must be received by us unless so grossly in conflict with the testimony as to warrant us in holding the court abused its discretion in reaching its conclusion. In this case we would not be justified in so holding.
Judgments affirmed. *Page 289